NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  ANDRE ANTONIO ADAMS, Petitioner.

                         No. 1 CA-CR 19-0121 PRPC
                              FILED 9-17-2019


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2015-103936-001 DT
                  The Honorable Pamela S. Gates, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Daniel Strange
Counsel for Respondent

Andre Antonio Adams, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Lawrence F. Winthrop, and
Judge Michael J. Brown delivered the decision of the Court.
                             STATE v. ADAMS
                            Decision of the Court

PER CURIAM:

¶1           Petitioner Andre Antonio Adams seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
second successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537,
538, ¶ 1 (App. 2011) (petitioner has burden of establishing abuse of
discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2